Title: From Thomas Jefferson to Gabriel Duvall, 5 November 1802
From: Jefferson, Thomas
To: Duvall, Gabriel


          
            Dear Sir
            Washington Nov. 5. 1802.
          
          The place of Comptroller of the US. is vacant by the resignation of mr Steele. it is in it’s nature partly Executive, and partly judiciary, as the Comptroller decides in the first instance all questions of law arising in matters of account between the US. and individuals. the office hours are from 9. A.M. to [3]. P.M. during which it furnishes pretty steady daily occupation. the Salary is 3500. D. I shall be very happy if it shall appear acceptable to you, and shall think I have well performed my duty if I can get the office placed in hands who enjoys and who has so much merited the public confidence. as soon as you can satisfactorily to yourself decide on this proposition I will thank you for an answer, & only observe that the sooner it is obtained the more convenient it will be to the department, which suffers while wanting so important an officer in it’s organisation. I pray you to accept assurances of my sincere esteem & high consideration.
          
            Th: Jefferson
          
        